Citation Nr: 0843382	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  04-35 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for Meniere's disease.

2.  Entitlement to service connection for skin cancer as a 
result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1954 to November 
1957, and from May 1958 to May 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which, inter alia, denied the veteran's 
claim for entitlement to service connection for Meniere's 
disease, and for skin cancer as a result of exposure to 
herbicides.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the veteran's substantive appeal of October 2004, the 
veteran checked a box indicating his request that he be 
scheduled for a hearing at the RO before a Veterans Law Judge 
(Travel Board hearing).  

Subsequently, the veteran elected to report for a video 
conference before the undersigned Veterans Law Judge in 
September 2008.  In an October 2008 letter to the veteran, 
the Board acknowledged that it was unable to record and 
produce a written transcript of the September 23, 2008 video 
conference hearing.

In a response dated October 21, 2008, the veteran requested a 
video conference hearing before a Veterans Law Judge of the 
Board at his local regional office.  The veteran's 
representative reaffirmed this request in a November 2008 
letter.

The veteran is entitled to the video conference hearing that 
he has requested.  38 C.F.R. § 3.103(c) (2008).  Since such 
hearings are scheduled by the RO (See 38 C.F.R. § 20.704(a) 
(2008)), the Board is remanding the case for that purpose, in 
order to satisfy procedural due process concerns.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran for 
a video conference hearing before a 
Veterans Law Judge, with appropriate 
notification to the veteran.  A copy of 
the notice to the veteran of the 
scheduling of the hearing should be placed 
in the record.

2.  After the hearing is conducted, or if 
the veteran withdraws his hearing request 
or fails to report for the scheduled 
hearing, the case should be returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the above.  The veteran and his representative 
have the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




